Title: From Benjamin Franklin to the Abbé Morellet, [after 5 July? 1779]
From: Franklin, Benjamin
To: Morellet, abbé André



[after July 5, 1779?]
Vous m’avez souvent égayé, mon très-cher ami, par vos excellentes chansons à boire; en échange, je désire vous édifier par quelques réflexions chrétiennes, morales et philosophiques sur le même sujet.
In vino veritas, dit le sage. La verité est dans le vin.
Avant Noé, les hommes, n’ayant que de l’eau à boire, ne pouvaient pas trouver la verité. Aussi ils s’égarèrent; ils devinrent abominablement méchans, et ils furent justement exterminés par l’eau qu’ils aimaient à boire.
Ce bonhomme Noé, ayant vu que par cette mauvaise boisson tous ses contemporains avaient peri, la prit en aversion; et  Dieu, pour le désaltérer, créa la vigne, et lui révéla l’art d’en faire le vin. Par l’aide de cette liqueur, il découvrit mainte et mainte vérité; et depuis son temps, le mot deviner a été en usage, signifiant originairement découvrir au moyen du vin. Ainsi, le patriarche Joseph prétendait deviner au moyen d’un coupe ou d’un verre de vin, liqueur qui a reçu ce nom pour marquer qu’elle n’était pas une invention humaine, mais divine; autre preuve de l’antiquité de la langue française contre M. Gébelin. Aussi, depuis ce temps, toutes les choses excellentes, même les déités, ont eté appellées divines ou divinités.
On parle de la conversion de l’eau en vin, à la noce de Cana, comme d’un miracle. Mais cette conversion est faite tous les jours par la bonté de Dieu devant nos yeux. Voilà l’eau qui tombe des cieux sur nos vignobles; là, elle entre les racines des vignes pour être changée en vin; preuve constante que Dieu nous aime, et qu’il aime à nous voir heureux. Le miracle particulier a été fait seulement pour hâter l’opération, dans une circonstance de besoin soudain qui le demandait.
Il est vrai que Dieu a aussi enseigné aux hommes à réduire le vin en eau. Mais quelle espèce d’eau? — L’eau-de-vie; et cela, afin que par-là ils puissent eux-mêmes faire au besoin le miracle de Cana, et convertir l’eau commune en cette espèce excellente de vin qu’on appelle punch. Mon frère chrétien, soyez bienveillant, et bienfaisant comme lui, et ne gâtez pas son bon breuvage.
Il a fait le vin pour nous réjouir. Quand vous voyez votre voisin à table verser du vin en son verre, ne vous hâtez pas à y verser de l’eau. Pourquoi voulez-vous noyer la verité? Il est vraisemblable que votre voisin sait mieux que vous ce qui lui convient. Peut-être il n’aime pas l’eau: peut-être il n’en veut mettre que quelques gouttes par complaisance pour la mode: peut-être il ne veut pas qu’un autre observe combien peu il en met dans son verre. Donc, n’offrez l’eau qu’aux enfans. C’est une fausse complaisance et bien incommode. Je dis ceci à vous comme homme du monde; mais je finirai comme j’ai commencé, en bon chrétien, en vous faisant une observation religieuse bien importante, et tirée de l’Ecriture Sainte, savoir, que l’apôtre Paul conseillait bien sérieusement à Timothée de mettre du vin dans son eau pour la santé; mais que pas un des apôtres, ni aucun des saints pères, n’a jamais conseillé de mettre de l’eau dans le vin.


P.S. Pour vous confirmer encore plus dans votre piété et reconnaissance à la providence divine, réfléchissez sur la situation qu’elle a donnée au coude. Vous voyez, figures 1 et 2, que les animaux qui doivent boire l’eau qui coule sur la terre, s’ils ont des jambes longues, ont aussi un cou long, afin qu’ils puissent atteindre leur boisson sans la peine de se mettre à genoux. Mais l’homme, qui était destiné à boire du vin, doit être en état de porter le verre à sa bouche. Regardez les figures ci-dessous: si le coude avait été placé plus près de la main, comme en fig. 3, la partie A aurait été trop courte pour approcher le verre de la bouche; et s’il avait été placé plus près de l’épaule, comme en fig. 4, la partie B aurait été si longue, qu’il eût porté le verre bien au delà de la bouche: ainsi nous aurions été tantalisés. Mais par la présente situation, représentée fig. 5, nous voilà en état de boire à notre aise, le verre venant justement à la bouche. Adorons donc, le verre à la main, cette sagesse bienveillante; adorons et buvons.

